UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1175



LESLIE EBOT JONES,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-512-833)


Submitted:   September 20, 2004           Decided:   October 8, 2004


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert L. Oswald, NOTO & OSWALD, PC, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Terri J.
Scadron, Assistant Director, Leslie McKay, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Leslie Ebot Jones, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals affirming, without opinion, the Immigration Judge’s denial

of   her        applications    for   asylum,     withholding   of   removal,    and

protection under the Convention Against Torture.*                    As discussed

below, we deny the petition for review.

                 Jones asserts that she established her eligibility for

asylum by showing past persecution and a well-founded fear of

future persecution.            To obtain reversal of a determination denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail       to    find   the    requisite   fear    of   persecution.”      INS    v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                We have reviewed the

evidence of record and conclude that Jones fails to make the

requisite showing.

                 We accordingly deny the petition for review.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 PETITION DENIED




       *
       Because petitioner appeals only her asylum claim, we do not
consider her applications for withholding of removal or protection
under the Convention Against Torture.